DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 3/14/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 12/7/2018 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ananthanarayanan et al. (U.S. Patent 9,421,869).

In regards to claim 1, Ananthanarayanan et al (henceforth referred to as Ananthanarayanan) disclose a remotely controlled aerial device for use in proximity or in contact with high voltage powerlines.  Ananthanarayanan teaches a UAV that operates in close proximity to high voltage power lines (col. 1, lines 5-17), said device comprising:
a. an unmanned aerial vehicle (see figure 2a);

so as to encapsulate the unmanned aerial vehicle.  Ananthanarayanan teaches a shielding substrate that may be utilized to provide protection to the UAV from powerful magnetic fields created by the high voltage line (item 122, 128),
wherein, when the unmanned aerial vehicle is in the presence of a high voltage
powerline, either when bonded-on or within the corresponding magnetic fields of
the powerline, a voltage potential of the powerline which is thereby transferred in
whole or in part to the unmanned aerial vehicle electrically energizes the
conductive shield around the unmanned vehicle while leaving components of the
unmanned aerial vehicle within the shield substantially electrically unaffected by
the voltage potential.  The device of Ananthanarayanan includes a shielding device functioning as a faraday cage that channels harmful voltages around the UAV (col. 8, lines 25-40).

In regards to claim 2, Ananthanarayanan discloses an attachment, and wherein the conductive shield extends completely around, along and over the attachment.  Ananthanarayanan teaches a Faraday cage that is moveable to cover various portions of the UAV including various attachments.

In regards to claim 3, Ananthanarayanan discloses that the attachment includes a sensor.  The attachment (arm) may include sensors (col. 9, lines 8-15).

In regards to claim 4, Ananthanarayanan discloses that the sensor is a camera (col. 8, lines 25-40).

In regards to claim 5, Ananthanarayanan discloses that the aerial vehicle components include electronics, including at least a processor and a controller, and wherein the conductive shield specifically protects the electronic components.  The prior art teaches a UAV with onboard electronics including a process and controller for flight and operations and with the Faraday shield covering the electronic components.

In regards to claim 6, Ananthanarayanan discloses that the processor includes a digital processor having memory.  Ananthanarayanan teaches a UAV producing digital signals (col. 19, lines 53-67).

In regards to claim 7, Ananthanarayanan discloses that the attachment includes a live-line tool.  The UAV of Ananthanarayanan includes tools for use with a “live line”.

In regards to claim 8, ananthanarayanan discloses a suspension for the attachment,
wherein the conductive shield covers the suspension and the attachment.  The device of Ananthanarayanan includes attachments that may be covered by substrate shield.

In regards to claim 10, Ananthanarayanan discloses that the electrically conductive shield is chosen from the group comprising: embedded metallic fibres or 

In regards to claim 11, Ananthanarayanan discloses that the attachment includes a non-destructible testing system to the degree presented in the instant application.

In regards to claim 13, Ananthanarayanan disclose the attachment includes multiple attachments are encapsulated by the conductive covering. Ananthanarayanan teaches multiple attachments and that any or all may be covered in the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (U.S. Patent 9,421,869) in view of Michalski et al. (U.S. Patent Application Publication 2016/0376031).

In regards to claim 9, Ananthanarayanan fails to explicitly disclose that the electronic components include a radio frequency wireless communication system cooperating with a remotely located remote control.  However, Michalski et al (henceforth referred to as Michalski) teaches a UAV with a radio frequency communication system (par. 48).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize an RF communication system in/on the UAV of Ananthanarayanan as taught by Michalski, to allow for long range communication.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (U.S. Patent 9,421,869) in view of Speasl et al. (U.S. Patent Application Publication 2016/0364989).

In regards to claim 12, Ananthanarayanan fails to disclose that the testing system is an x-ray system.  However, Speasl et al (henceforth referred to as Speasl) teaches a UAV system with a module carrying an x-ray camera (par. 104) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate an x-ray device in/on the drone of Ananthanarayanan as taught by Speasl, to allow for enhanced use of the drone.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (U.S. Patent 9,421,869) in view of Lavoie et al. (U.S. Patent Application Publication 2019/0260191).

In regards to claim 14, Ananthanarayanan fails to disclose that the attachment is chosen from the group comprising: electrical resistance measuring probe, insulator tester, insulator cleaner.  However, Lavoie et al (henceforth referred to as Lavoie) teaches a UAV equipped with an electrical resistance measuring probe and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various tools in/on the UAV of Ananthanarayanan, including a resistance probe as taught by Lavoie, to increase the versatility of the drone.


Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641